PER CURIAM.
Appellant asks us to reverse a judgment but the record presents nothing for our review. It does not contain a transcript of testimony or a statement of proceedings and evidence or an agreed statement on appeal. It merely shows that the action was brought, an answer filed, a trial had, and a finding and judgment entered.
 Appellant’s brief contains a statement of facts, but such statement is wholly unsupported by the record. Obviously a case on appeal must be decided on the record and not on the briefs. Since the record presents no question for review the appeal must be dismissed. Wilkins v. Woodruff, D.C.Mun.App., 74 A.2d 59; Moncure v. Curry, D.C.Mun.App., 42 A.2d 143.
Appeal dismissed.